Citation Nr: 1445834	
Decision Date: 10/16/14    Archive Date: 10/30/14

DOCKET NO.  11-25 662	)	DATE
	)
		)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for a psychiatric disability, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for low back condition.


REPRESENTATION

The Veteran represented by:  The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Tracie N. Wesner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1975 to December 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from January 2011, June 2012 and June 2013 rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  

The Veteran provided testimony at a hearing before the undersigned Veterans Law Judge (VLJ) in August 2013.  A transcript of this hearing has been associated with her claims folder.  Further, she submitted a written statement from her daughter and waived initial consideration of such evidence by the agency of original jurisdiction (AOJ) in accord with 38 C.F.R. § 20.1304 (2013).  See Tr. at 2.

Also, as an initial matter, the Board notes that the RO considered her service connection claims for her psychiatric conditions as separate claims.  However, claims of service connection for a psychiatric disability encompass claims for all psychiatric disorders that are reasonably raised by the record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Consequently, her claim for service connection for PTSD also encompasses her diagnoses of major depressive disorder and anxiety disorder NOS.  


FINDINGS OF FACT

1.  The Veteran's PTSD has been medically linked to service.

2.  The Veteran's current low back disability did not have its onset in service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for PTSD have been met.  38 U.S.C.A. §§ 1131, 1154, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303 and 3.304(f) (2013).

2.  The criteria for service connection for a low back disability have not been met.  38 U.S.C.A. §§ 1131, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, and 3.304 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A (2013); 38 C.F.R. § 3.159(b)(2013).

In this decision, the Board grants service connection for PTSD.  As this represents a complete grant of the benefit sought on appeal, no discussion of VA's duty to notify and assist is necessary as to this claim.  

As to the issue of entitlement to service connection for a low back disability, the duty to notify was satisfied prior to the initial RO decision by way of a letter sent to the Veteran in November 2010 that informed her of her duty and the VA's duty for obtaining evidence.  The letter also provided an explanation of the evidence and information required to substantiate the Veteran's service-connection claim.  In addition, the letter met the notification requirements set out for service connection in Dingess v. Nicholson, 19 Vet. App. 473 (2006).

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent post service treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The Veteran's available STRs and service personnel records have been obtained, and the Veteran did not identify any post service health care provider from whom relevant records should be sought.  The VA also advised her that her STRs were incomplete.  Where a claimant's records are lost or destroyed, VA has a "heightened" duty to assist the claimant that includes advising her that her records were lost, advising her to submit alternative forms of evidence to support her claim, and assisting her in obtaining this alternative evidence.  Washington v. Nicholson, 19 Vet. App. 362, 370 (2005); Dixon v. Derwinski, 3 Vet.App. 261, 263 (1992).  In this case, the RO advised the Veteran that her STRs were incomplete and informed her of the types of evidence she could submit to support her claim.  See January 2011 Letter.  The Veteran responded by submitting lay evidence in support of her claim.  See Veteran's Statement received January 2011, see also Statement of Veteran's husband received January 2011.  Thus, the duty to assist in this regard has been fulfilled.

VA's duty to assist also requires it to provide a medical examination or obtain a medical opinion if one is necessary to decide the claim.  38 C.F.R. § 3.159(c)(4)(i).  The Veteran was provided with a VA examination in January 2011, and had VA examiners review the claims file and provide addendum opinions in July and December 2011.  The Board finds that the January 2011 examination and opinions from July and December 2011 satisfy the VA's duty to assist because they collectively included an interview with the Veteran, review of the relevant evidence and history, and an appropriate physical examination.  Moreover, all three opinions provided a clear conclusion with supporting data, and reasoned medical explanations connecting the two.  Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  Thus, the VA met its duty to provide a medical examination or opinion pursuant to 38 C.F.R. § 3.159(c)(4)(i) in connection with the Veteran's service connection claim for a low back disability.   

The Veteran was afforded a hearing before the undersigned VLJ in which she presented testimony in support of her claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims held that 38 C.F.R. § 3.103(c)(2) requires the VLJ who chairs a hearing to fully explain the issues and suggest the submission of evidence that may have been overlooked.  Here, the VLJ sought to identify any pertinent evidence not currently associated with the claims file, and asked questions directed at identifying whether the Veteran meets the criteria for service connection.  See Hearing Tr. at 6-9.  Additionally, neither the Veteran nor her representative had asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2). 

The Veteran has not made the RO or the Board aware of any additional pertinent evidence that needs to be obtained in order to fairly decide the issue of service connection for a low back disability, and has not argued that any error or deficiency in the accomplishment of the duty to notify and duty to assist has prejudiced her in the adjudication of this issue.  As there is no indication that there are additional records that need to be obtained that would assist in the adjudication of the claim, and the Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the Veteran's claim.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of her claim.

II.  Service Connection

PTSD

Service connection for PTSD is warranted when the evidence shows: (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (conforming to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)); (2) medical evidence establishing a link between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  

The Veteran contends that the symptoms of her psychiatric disability were caused by military sexual trauma (MST).  The evidence shows that the Veteran was diagnosed with chronic PTSD with secondary depression and an anxiety disorder NOS by a private psychiatrist.  See Private Medical Examination Report received May 2013.  Additionally, the only medical opinion evidence of record establishes a link between the Veteran's current symptoms and her MST.  Thus, the Board finds that the Veteran has established the first two elements of service connection for PTSD.

The issue in this matter is whether the record contains credible supporting evidence to corroborate the Veteran's claimed stressor.  The Board finds that it does.  In cases involving in-service personal assault, evidence from sources other than the veteran's service records may serve as credible supporting evidence of the stressor incident.  Examples of such evidence include, among other things, records from mental health counseling centers, hospitals, or physicians and statements from family members, roommates, fellow service members, or clergy.  See 38 C.F.R. § 3.304(f)(5).  A medical opinion may be used to corroborate a personal assault stressor even when that opinion is based on a post-service examination of the veteran.  See Menegassi v. Shinseki, 683 F.3d 1379, 1382 (Fed. Cir. 2011); see also Patton v. West, 12 Vet. App. 272, 280 (1999).  

In this case, the Veteran submitted credible supporting evidence in the form of (1) her daughter's written statement and (2) a medical record from a psychologist.  First, the daughter stated that in 2005, several years before making a claim for service connection, her mother confided that she had been sexually assaulted while she was in the military.  See June 2013 Written Statement.  The daughter is competent to testify as what the Veteran told her, and the Board finds her statement credible.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Additionally, the Veteran submitted a report by a licensed psychologist who examined her, took a complete history, and provided a reasoned opinion that her symptoms and diagnosis were related to her MST.  The psychologist also stated that the Veteran's statements "appeared to be highly believable" and that although there were "no significant markers during her military career," it is "quite obvious that something happened to her while in the military that affected her later employment and ability to work with and around people."  See Private Medical Examination Report received May 2013.  The Board finds this report to be competent and credible evidence.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).  

In light of the above and resolving reasonable doubt in favor of the Veteran, the Board finds that under 38 C.F.R. § 3.304(f)(5) and Menegassi, there is sufficient credible supporting evidence corroborating the stressor.  While the Board notes that her STRs and service personnel records are negative for objective evidence or "markers" of MST, the mere fact that her assertions are not supported by contemporaneous clinical evidence does not render them inherently incredible.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  This is particularly true here because there has been a formal finding that her STRs are incomplete.  Thus, the Board finds the Veteran has met her burden of establishing all three elements of service connection for PTSD.  

Low Back Disability

The Veteran also seeks service connection for a low back disorder, claiming that she incurred a low back injury in service that has continued until the present time.    

      Direct Service Connection

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  This means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303(a).  

Establishing service connection on a direct basis generally requires evidence of (1) a current disability; (2) an in-service incurrence or aggravation of an injury or disease; and (3) a nexus between the two.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir. 2009).  Determinations as to service connection will be based on review of all evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).  When there is an approximate balance of evidence for and against the issue, all reasonable doubt will be resolved in the claimant's favor.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

The Board acknowledges the Veteran has a current disability and in-service low back complaints.  The first element is met because the Veteran is currently diagnosed with mild facet arthropathy of the lumbar spine.  See January 2011 VA Examination Report.  The second element is established by the lay testimony of the Veteran and her husband, who report that she experienced low back pain during service.  Both are competent to give testimony as to what they personally experienced and observed, and the Board finds their testimony credible on this point.  38 C.F.R. § 3.159(a)(2); Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Layno v. Brown, 6 Vet. App. 465, 470 (1994).  

The key issue for decision in this appeal is whether there is a nexus between the Veteran's current low back disability and the in-service complaints.  The Board finds that the lay and medical evidence of record fails to establish the nexus element by an equipoise standard.  Although the Veteran and her husband have both testified that she has suffered low back pain since her discharge from service, and they are competent to give such testimony, the Board finds such testimony has little probative value under the circumstances of this case.  As a fact finder, the Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  In doing so, the Board "is obligated to, and fully justified in, determining whether lay evidence is credible in and of itself, i.e., because of possible bias, conflicting statements, etc."  Buchanan, 451 F.3d at 1337.  

In applying these principles, the Board notes that the Veteran's reports of ongoing, chronic low back pain since service were first made after she submitted her claim for benefits.  This is decades after her service discharge, and the private post service treatment records she did submit make no mention of back complaints.  In addition, her testimony regarding treatment has been inconsistent saying at one point she made her complaints known at periodic medical check-ups, and elsewhere advising she did not seek treatment after service.  (Tr. at 6, 8)  On this point, the private post service records she submitted refer to her "family doctor," indicating she had a regular relationship with a health care provider to whom one would expect an honest report of medical complaints.  Thus, the records from this doctor would confirm the absence or presence of back complaints.  It is not an unreasonable inference that the failure to provide the records from this person, or the failure to permit VA to obtain them is purposeful, and that any that may exist would be silent as to any back complaints.  

In addition, the Veteran attempts to explain a lack of post service treatment by testifying that despite the pain she experienced, she remained functional, and did not want to undergo surgery for fear of making her condition worse.  See Hearing Tr. at 6.  However, in a January 2011 statement she describes her back pain as so severe, it affected her ability to bend over, work in her garden, and reach up to get dishes out of a kitchen cabinet, which would sometimes result in her back giving out and causing her to collapse.  This is not a description of remaining functional such that there was no incentive to seek medical care, particularly when she apparently had a care provider.  Moreover, the Board notes that there is no evidence in the record that surgery would have been the only treatment available for the Veteran's reported back condition.  For these reasons, the Board affords the Veteran's and her husband's testimony concerning her alleged ongoing back pain little probative value.

Additionally, the Board finds the medical opinions provided by the VA examiners to be more probative on the nexus issue than the one provided by the a private physician.  The VA examiners opined that her current low back disability is less likely than not related to service.  See January 2011 VA Examination Report; see also June 2011 and December 2011 VA Addendum Opinions.  The VA examiners based their opinions on the Veteran's reported history of her in service injury and condition after service, including her admitted lack of any treatment for low back condition for thirty years after her discharge from service.  See id.  In rebuttal, to the initial report, the Veteran submitted a May 2011 letter in which a physician related  current low back complaints to service.  In the letter, this physician stated that the Veteran had a history of chronic low back pain, but did not identify the time period with any precision.  She also did not actually describe an in-service injury, essentially only saying the Veteran sat with a heavy belt on in service, and she did not actually identify a current disability, referring only to "back issues."   As set forth above, the Board finds that Veteran's recent reports of decades long back pain have little probative value, and there is no other evidence in the record showing that the Veteran had made any report of ongoing back pain prior to submitting her claim for benefits.  Given the Board's finding in that regard, and the other shortcomings, the Board concludes that this opinion is less probative on the nexus issue, and thus affords it little weight.

Finally, although the Veteran argues that her low back disability had its onset in or is related to injuries she sustained in service, she is not competent to give a medical opinion as to the etiology of her low back disability, which requires clinical expertise.  See Jandreau v Nicholson, 492 F.3d 1372, 1377, n. 4 (Fed. Cir. 2007) (noting that "sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").  The Veteran is competent to report on the onset and recurrence of her symptoms; however, she does not have the necessary expertise to opine that her current low back disability is causally related to the complaints during service.  

In light of the above analysis, the Board finds that the Veteran has failed to establish that it is at least as likely as not that her low back disability had its onset in service, or is related to any injury she sustained during service.  As such, the record fails to establish entitlement to service connection for this condition on a direct basis.

      Presumptive Service Connection

The Veteran may also establish service connection for certain chronic diseases on a presumptive basis pursuant to 38 C.F.R. §§  3.307 and 3.309(a) if the evidence shows (1) that her disability manifested to a compensable degree within one year after her separation from service, or (2) continuity of symptomatology since leaving service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.303(b), 3.307, and 3.309(a); see also Walker v. Shinseki, 708 F.3d 1331, 1338-40 (Fed. Cir. 2013). 
Such chronic diseases include degenerative arthritis.  See 38 C.F.R. § 3.309(a).  

The Veteran is not entitled to presumptive service connection because the evidence does not support a finding that her current degenerative arthritis occurred during service or within one year after separation, or that she has exhibited continuity of symptomatology since that time.  First, although the Board accepts that the Veteran suffered from low back pain during service, the record does not show that she suffered from a chronic low back disability during that time or that she suffered from degenerative arthritis.  Instead, as discussed above, the record shows that she had low back complaints during service, and did not seek treatment for a low back disability for more than thirty years thereafter.  Furthermore, as discussed above, the evidence of record does not support a finding that the Veteran had arthritis within a year after separation from service, let alone to a compensable degree.  For these reasons, the Veteran cannot establish that she is entitled to presumptive service connection for her low back disability.  


ORDER

Service connection for PTSD is granted.

Service connection for low back condition is denied.




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


